DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 07/12/2019.
Claims 1-26 are pending.

Claim Objections
Claim 8-9, 17-18, and 25-26 objected to because of the following informalities: The claim recites “removeable” it should be “removable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 has two recitations of the limitation “a Wi-Fi source” in line 4 and 11, which renders unclear the scope of later recitations of “the Wi-Fi source”, as it is not clear if it is in reference to a 
Claims 2-9 do not cure the deficiencies of the independent claim upon which they depend and are therefore rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20110010543 A1) hereinafter referred to as Schmidt in view of Edwards et al. (US 20140128047 A1) hereinafter referred to as Edwards.

With respect to claim 1, Schmidt discloses: A Wi-Fi denial device (Schmidt Fig. 5A “PVE”, unit 524) comprising: a network interface adapted to couple to a Wi-Fi source; (Schmidt [0410] discloses PVE may include “transceiver” which is a hardware interface to facilitate the transmission and reception of wireless communications, see also Schmidt [0409]. The Wi-Fi source could be mapped to the SeGw coupled to the PVE interface as shown in Fig. 5A).
a computing device coupled to the network interface; (Schmidt [0024] discloses H(e)MS which includes a “Device Management System (DMS)”, mapped to the computing device, which is coupled to the PVE as shown in Fig. 5A and 5B).
a Wi-Fi antenna coupled to the computing device, (Schmidt [0409] discloses “H(e)NB 1520 is connected to the H(e)MS” wherein the H(e)NB has an antenna for wireless communication therefore the Wi-Fi antenna is coupled to the DMS computing device).
wherein the Wi-Fi denial device is configured to perform the steps of: detect a Wi-Fi device receiving communications from a Wi-Fi source; (Schmidt [0134] discloses SeGW “trigger a revalidation of the TrE” inside Device 505 as illustrated in Fig. 5A. Schmidt [0191] discloses “PVE may detect this during the monitoring of all active revalidation requests. The PVE may signal the failed revalidation to the SeGW which may act properly, for example by putting the device in a quarantine network.” The SeGW communicates wirelessly with Device 505 according to Schmidt [0408-0410]. In light of that, looking at Fig. 5A we see that PVE detects when a device 505 component such as TrE receives a revalidation communication wirelessly from the SeGW and whether the “device ignores the revalidation request”).
determine, based on intercepted Wi-Fi communications, an identity of the Wi-Fi device; (Schmidt [0083] discloses “device identity Dev_ID is an identity bound to a Trusted Environment (TrE) in the device” wherein Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed” so the Dev_ID is mapped to the identity of the Wi-Fi device).
compare the Wi-Fi device identity to a list of unauthorized devices; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein the blacklist is mapped to list of unauthorized devices).
when the Wi-Fi device identity is included in the list of unauthorized devices, disconnect the Wi-Fi device from the Wi-Fi source; (Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is interpreted that the Wi-Fi source as mapped to the SeGW would perform the action. Additionally, Schmidt [0253] discloses “a blacklist may be used to block devices completely”, which is interpreted that the action would result in the Wi-Fi device would be disconnected).
compare the Wi-Fi device to a list of authorized devices; (Schmidt [0247] discloses the PVE in communication with the DMS compare the device to a whitelist).
and when the Wi-Fi device identity is not included in a list of authorized devices, disconnect the Wi-Fi device from the Wi-Fi source. (Schmidt [0344] discloses “If, during device authentication, the SeGW determines that the device certificate sent from the device for device authentication needs to be revoked, the SeGW may indicate to the device that device authentication has failed because of certificate revocation and then delete the device from the network maintained white list, or conversely, the network maintained blacklist” which is interpreted that if a device identity is not included in a whitelist by being revoked is added to the blacklist wherein the blacklist rules would implicitly apply such as disclosed by Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is 
Schmidt does not explicitly disclose “when the Wi-Fi device identity is not included in the list of unauthorized devices, compare the Wi-Fi device to a list of authorized devices;”.
However, Edwards in an analogous art teaching [0051 and 0151] “data and other information may be passed between the computer and components (or steps) of a system useful in practicing the systems and methods in this application using a wireless network employing a protocol such as Wi-Fi (IEEE standards 802.11, 802.11a, 802.11b, 802.11e, 802.11g, 802.11i, and 802.11n, just to name a few examples)” also discloses: when the Wi-Fi device identity is not included in the list of unauthorized devices, compare the Wi-Fi device to a list of authorized devices; (Edwards [0220] discloses “both a whitelist and blacklist of categories may be examined. The blacklist may be examined before or after the whitelist. The whitelist may be examined before or after the blacklist. In a specific implementation, if the received category is not in the blacklist and the whitelist the electronic communication is blocked”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt when the Wi-Fi device identity is not included in the list of unauthorized devices, compare the Wi-Fi device to a list of authorized devices as disclosed by Edwards in order to enable the possibility of adding exceptions to either the blacklist or the whitelist rules (see Edwards [0112]).

With respect to claim 2, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 1 further comprising: a blacklist data file coupled to the computing device; and a whitelist data file coupled to the computing device. (Schmidt claim 9 discloses “DMS to determine quarantine, white list, 

With respect to claim 3, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 2 further comprising: said blacklist data file, wherein said blacklist data file comprises at least one of a group of blacklist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization; (Schmidt [0167] discloses “blacklisting of devices according to certain properties such as manufacturer, device version, and other properties may be possible” which discloses at least the model/version and manufacturer).
and said whitelist data file, wherein said whitelist data file comprises at least one of a group of whitelist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID and optionally the TrE_Info, such as, make, manufacturer, model, serial number” which discloses at least the device ID, model, and manufacturer).

With respect to claim 4, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 2 further comprising: said blacklist data file, wherein said blacklist data file comprises at least one device ID for a specific Wi-Fi device; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein Dev_ID is mapped to the device ID).
and said whitelist data file, wherein said whitelist data file comprises at least one device ID for a specific Wi-Fi device. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID” wherein Dev_ID is mapped to the device ID).

With respect to claim 10, Schmidt discloses: A method for Wi-Fi denial comprising: detecting a Wi-Fi device receiving communications from a Wi-Fi source; (Schmidt [0134] discloses SeGW “trigger a revalidation of the TrE” inside Device 505 as illustrated in Fig. 5A. Schmidt [0191] discloses “PVE may detect this during the monitoring of all active revalidation requests. The PVE may signal the failed revalidation to the SeGW which may act properly, for example by putting the device in a quarantine network.” The SeGW communicates wirelessly with Device 505 according to Schmidt [0408-0410]. In light of that, looking at Fig. 5A we see that PVE detects when a device 505 component such as TrE receives a revalidation communication wirelessly from the SeGW and whether the “device ignores the revalidation request”).
determining, based on Wi-Fi communications, an identity of the Wi-Fi device; (Schmidt [0083] discloses “device identity Dev_ID is an identity bound to a Trusted Environment (TrE) in the device” wherein Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed” so the Dev_ID is mapped to the identify of the Wi-Fi device).
comparing the identity of the Wi-Fi device to a list of unauthorized devices; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein the blacklist is mapped to list of unauthorized devices).
disconnecting the Wi-Fi device from the Wi-Fi source when the identity of the Wi-Fi device is included in the list of unauthorized devices; (Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is interpreted that the Wi-Fi source as mapped to the SeGW would perform the action. Additionally, Schmidt [0253] discloses “a blacklist may be used to block devices completely”, which is interpreted that the action would result in the Wi-Fi device would be disconnected).
comparing the identity of the Wi-Fi device to a list of authorized devices (Schmidt [0247] discloses the PVE in communication with the DMS compare the device to a whitelist).
and disconnecting the Wi-Fi device from the Wi-Fi source when the identity of the Wi-Fi device is not included in the list of authorized devices. (Schmidt [0344] discloses “If, during device authentication, the SeGW determines that the device certificate sent from the device for device authentication needs to be revoked, the SeGW may indicate to the device that device authentication has failed because of certificate revocation and then delete the device from the network maintained white list, or conversely, the network maintained blacklist” which is interpreted that if a device identity is not included in a whitelist by being revoked is added to the blacklist wherein the blacklist rules would implicitly apply such as disclosed by Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is interpreted that the Wi-Fi source as mapped to the SeGW would perform the action. Additionally, Schmidt [0253] discloses “a blacklist may be used to block devices completely”, which is interpreted that the action would result in the Wi-Fi device would be disconnected).
Schmidt does not explicitly disclose “comparing the identity of the Wi-Fi device to a list of authorized devices when the identity of the Wi-Fi device is not included in the list of unauthorized devices;”.
However, Edwards in an analogous art teaching [0051 and 0151] “data and other information may be passed between the computer and components (or steps) of a system useful in practicing the systems and methods in this application using a wireless network employing a protocol such as Wi-Fi (IEEE standards 802.11, 802.11a, 802.11b, 802.11e, 802.11g, 802.11i, and 802.11n, just to name a few examples)” also discloses: comparing the identity of the Wi-Fi device to a list of authorized devices when the identity of the Wi-Fi device is not included in the list of unauthorized devices; (Edwards [0220] discloses “both a whitelist and blacklist of categories may be examined. The blacklist may be examined before or after the whitelist. The whitelist may be examined before or after the blacklist. In a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt when the Wi-Fi device identity is not included in the list of unauthorized devices, compare the Wi-Fi device to a list of authorized devices as disclosed by Edwards in order to enable the possibility of adding exceptions to either the blacklist or the whitelist rules (see Edwards [0112]).

With respect to claim 11, Schmidt in view of Edwards disclose: The method of Claim 10 further comprising: accessing a blacklist data file to retrieve the list of unauthorized devices; and accessing a whitelist data file to retrieve the list of authorized devices. (Schmidt claim 9 discloses “DMS to determine quarantine, white list, black list and grey list applicability”, which means that the blacklist and whitelist are coupled to the DMS and PVE, mapped to the computing device in the independent claim, which are in communication with databases 550 and 540 illustrated in Figs. 5A and 5B which is interpreted to retrieve the blacklist/whitelist data).

With respect to claim 12, Schmidt in view of Edwards disclose: The method of Claim 11 further comprising: accessing said blacklist data file, wherein said blacklist data file comprises at least one of a group of blacklist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization; (Schmidt [0167] discloses “blacklisting of devices according to certain properties such as manufacturer, device version, and other properties may be possible” which discloses at least the model/version and manufacturer).
and accessing said whitelist data file, wherein said whitelist data file comprises at least one of a group of whitelist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID and optionally the TrE_Info, such as, make, manufacturer, model, serial number” which discloses at least the device ID, model, and manufacturer).

With respect to claim 13, Schmidt in view of Edwards disclose: The method of Claim 12 further comprising: accessing said blacklist data file, wherein said blacklist data file comprises at least one device ID for a specific Wi-Fi device; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein Dev_ID is mapped to the device ID).
and accessing said whitelist data file, wherein said whitelist data file comprises at least one device ID for a specific Wi-Fi device. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID” wherein Dev_ID is mapped to the device ID).

With respect to claim 19, Schmidt discloses: A system for Wi-Fi denial comprising: a network interface adapted to couple to a Wi-Fi source; (Schmidt [0410] discloses PVE may include “transceiver” which is a hardware interface to facilitate the transmission and reception of wireless communications, see also Schmidt [0409]. The Wi-Fi source could be mapped to the SeGw coupled to the PVE interface as shown in Fig. 5A).
a computing device coupled to the network interface; (Schmidt [0024] discloses H(e)MS which includes a “Device Management System (DMS)”, which is coupled to the PVE, both of which are mapped to the computing device,  as shown in Fig. 5A and 5B).
a whitelist data file coupled to the computing device; a blacklist data file coupled to the computing device; (Schmidt claim 9 discloses “DMS to determine quarantine, white list, black list and 
said computing device comprising logic for performing the following steps: detecting a Wi-Fi device receiving communications from the Wi-Fi source; (Schmidt [0134] discloses SeGW “trigger a revalidation of the TrE” inside Device 505 as illustrated in Fig. 5A. Schmidt [0191] discloses “PVE may detect this during the monitoring of all active revalidation requests. The PVE may signal the failed revalidation to the SeGW which may act properly, for example by putting the device in a quarantine network.” The SeGW communicates wirelessly with Device 505 according to Schmidt [0408-0410]. In light of that, looking at Fig. 5A we see that PVE detects when a device 505 component such as TrE receives a revalidation communication wirelessly from the SeGW and whether the “device ignores the revalidation request”).
determining, based on Wi-Fi communications, an identity of the Wi-Fi device; (Schmidt [0083] discloses “device identity Dev_ID is an identity bound to a Trusted Environment (TrE) in the device” wherein Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed” so the Dev_ID is mapped to the identify of the Wi-Fi device).
comparing the identity of the Wi-Fi device to a list of unauthorized devices; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein the blacklist is mapped to list of unauthorized devices).
disconnecting the Wi-Fi device from the Wi-Fi source when the identity of the Wi-Fi device is included in the list of unauthorized devices; (Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is interpreted that the Wi-Fi source as mapped to the SeGW would perform the action. Additionally, Schmidt [0253] discloses “a blacklist may be used to block devices completely”, which is interpreted that the action would result in the Wi-Fi device would be disconnected).
comparing the identity of the Wi-Fi device to a list of authorized devices (Schmidt [0247] discloses the PVE in communication with the DMS compare the device to a whitelist).
and disconnecting the Wi-Fi device from the Wi-Fi source when the identity of the Wi-Fi device is not included in the list of authorized devices. (Schmidt [0344] discloses “If, during device authentication, the SeGW determines that the device certificate sent from the device for device authentication needs to be revoked, the SeGW may indicate to the device that device authentication has failed because of certificate revocation and then delete the device from the network maintained white list, or conversely, the network maintained blacklist” which is interpreted that if a device identity is not included in a whitelist by being revoked is added to the blacklist wherein the blacklist rules would implicitly apply such as disclosed by Schmidt [0118] discloses “PVE sends a message on the decision on the validity and trustworthiness of the device to the SeGW. SeGW acts in accordance with the message.” Which is interpreted that the Wi-Fi source as mapped to the SeGW would perform the action. Additionally, Schmidt [0253] discloses “a blacklist may be used to block devices completely”, which is interpreted that the action would result in the Wi-Fi device would be disconnected).
Schmidt does not explicitly disclose “comparing the identity of the Wi-Fi device to a list of authorized devices when the identity of the Wi-Fi device is not included in the list of unauthorized devices;”.
However, Edwards in an analogous art teaching [0051 and 0151] “data and other information may be passed between the computer and components (or steps) of a system useful in practicing the systems and methods in this application using a wireless network employing a protocol such as Wi-Fi (IEEE standards 802.11, 802.11a, 802.11b, 802.11e, 802.11g, 802.11i, and 802.11n, just to name a few examples)” also discloses: comparing the identity of the Wi-Fi device to a list of authorized devices when the identity of the Wi-Fi device is not included in the list of unauthorized devices; (Edwards [0220] discloses “both a whitelist and blacklist of categories may be examined. The blacklist may be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt when the Wi-Fi device identity is not included in the list of unauthorized devices, compare the Wi-Fi device to a list of authorized devices as disclosed by Edwards in order to enable the possibility of adding exceptions to either the blacklist or the whitelist rules (see Edwards [0112]).

With respect to claim 20, Schmidt in view of Edwards disclose: The system of Claim 19 further comprising: said blacklist data file, wherein said blacklist data file comprises at least one of a group of blacklist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization; (Schmidt [0167] discloses “blacklisting of devices according to certain properties such as manufacturer, device version, and other properties may be possible” which discloses at least the model/version and manufacturer).
and said whitelist data file, wherein said whitelist data file comprises at least one of a group of whitelist identifiers comprising: a device ID for a specific Wi-Fi device, a Wi-Fi device model, a Wi-Fi device manufacturer, or a Wi-Fi device type and a Wi-Fi device categorization. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID and optionally the TrE_Info, such as, make, manufacturer, model, serial number” which discloses at least the device ID, model, and manufacturer).

With respect to claim 21, Schmidt in view of Edwards disclose: The system of Claim 20 further comprising: said blacklist data file, wherein said blacklist data file comprises at least one device ID for a specific Wi-Fi device; (Schmidt [0117] discloses “The PVE checks if the Dev_ID is listed in a blacklist” wherein Dev_ID is mapped to the device ID).
and said whitelist data file, wherein said whitelist data file comprises at least one device ID for a specific Wi-Fi device. (Schmidt [0246] discloses “The white lists may typically include at least the Dev_ID” wherein Dev_ID is mapped to the device ID).

Claims 5-7, 14-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Edwards as applied to claims 1-4, 10-13, and 19-21 above, and further in view of Baxley et al. (US 20150350914 A1) hereinafter referred to as Baxley.

With respect to claim 5, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 4 
They do not explicitly disclose the rest of the claim.
However, Baxley in an analogous art trying to detect a rogue access point and other wireless devices and recited in Baxley [0037] also discloses: further comprising: said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash. (Baxley [0171] discloses “device identifier detected by the sensor network, and/or the electromagnetic persona associated therewith may be encrypted, such as by a hash, one-way hash, or key prior to transmitting to the electromagnetic persona engine 720, super-persona engine 730, and/or behavior engine 740 … Those systems may be configured to use a hash mapping to derive the true identity of any potential security threat”. Wherein Baxley [0199] discloses depending on the persona a device can either be approved or authorized on a whitelist or otherwise on a blacklist, which is interpreted that the persona associated with devices is hashed on both the blacklist and whitelist).


With respect to claim 6, Schmidt in view of Edwards and Baxley disclose: The Wi-Fi denial device of Claim 5 further comprising: said blacklist data file, wherein said blacklist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; and said whitelist data file, wherein said whitelist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields. (Baxley [0233] discloses Fig. 11 “Identifying signatures within the radio frequency fingerprints may be used to identify related radio emissions … signals transmitted from a specific version of a radio (according to integrated chip versions, printed circuit board revisions, software/firmware versions, OS driver versions, and so forth) might have identifiable timing, duty cycles, context switching patterns, modulation variances, spurious emission levels, spurious emission frequencies, power spectrum envelopes, and other electromagnetic characteristics” wherein modulation and power spectrum are mapped to the modulation and power level consecutively. Baxley [0037 and 0256] disclose that the signatures are used to detect a rogue base station or access point, mapped to the beacon, wherein this data is hashed and compared to authorized or non-authorized blacklisted or whitelisted based upon the same logic as mapped in claim 5).

With respect to claim 7, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 4 
They do not explicitly disclose the rest of the claim.
However, Baxley in an analogous art discloses: further comprising: said blacklist data file, wherein said blacklist data file comprises at least one hash, wherein the at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; and said whitelist data file, wherein said whitelist data file comprises at least one hash, wherein the at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields. (In addition to the mapping presented in claim 6, which maps the beacon and hashes of modulation and power level in the blacklist and whitelist, Baxley [0253] discloses “In block 1320, an electromagnetic persona engine 720 can establish multiple electromagnetic personas from the received radio frequency signatures. The electromagnetic persona engine 720 can generate electromagnetic personas by associating detected radio frequency signals with a particular type of wireless device 110. The multiple radio frequency fingerprints may originate respectively from multiple radios within the same wireless device 110”, which is interpreted that wireless device 110 fingerprint is generated based on multiple personas wherein the wireless device’s personas are listed in a blacklist or whitelist [0199] and the data is hashed according to Baxley [0171]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, 

With respect to claim 14, Schmidt in view of Edwards disclose: The method of Claim 13 further comprising: 
They do not explicitly disclose: accessing said blacklist data file, wherein said blacklist data file comprises at least one hash; 
However, Baxley in an analogous art trying to detect a rogue access point and other wireless devices and recited in Baxley [0037] also discloses: accessing said blacklist data file, wherein said blacklist data file comprises at least one hash; accessing said whitelist data file, wherein said whitelist data file comprises at least one hash; said determining, wherein said determining comprises generating a hash; said comparing the identity of the Wi-Fi device to the list of unauthorized devices, wherein said comparing the identity of the Wi-Fi device to the list of unauthorized devices comprises comparing the hash having been generated with the at least one hash in the blacklist data file; and said comparing the identity of the Wi-Fi device to the list of authorized devices, wherein said comparing the identity of the Wi-Fi device to the list of authorized devices comprises comparing the hash having been generated with the at least one hash in the whitelist data file. (Baxley [0171] discloses “device identifier detected by the sensor network, and/or the electromagnetic persona associated therewith may be encrypted, such as by a hash, one-way hash, or key prior to transmitting to the electromagnetic persona engine 720, super-persona engine 730, and/or behavior engine 740 … Those systems may be configured to use a hash mapping to derive the true identity of any potential security threat”. Wherein Baxley [0199] discloses depending on the persona a device can either be approved or authorized on a whitelist or otherwise on a blacklist, which is interpreted that the persona associated with devices is hashed on both the blacklist and whitelist. Wherein the cited portion of Baxley 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash disclosed by Baxley to secure the information while deriving the identity of any potential security threat (see Baxley [0171]).

With respect to claim 15, Schmidt in view of Edwards and Baxley disclose: The method of Claim 14 further comprising: accessing said blacklist data file, wherein said blacklist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; and accessing said whitelist data file, wherein said whitelist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields. (Baxley [0233] discloses Fig. 11 “Identifying signatures within the radio frequency fingerprints may be used to identify related radio emissions … signals transmitted from a specific version of a radio (according to integrated chip versions, printed circuit board revisions, software/firmware versions, OS driver versions, and so forth) might have identifiable timing, duty cycles, context switching patterns, modulation variances, spurious emission levels, spurious emission frequencies, power spectrum envelopes, and other electromagnetic characteristics” wherein modulation and power spectrum are mapped to the modulation and power level consecutively. Baxley [0037 and 0256] disclose 

With respect to claim 16, Schmidt in view of Edwards disclose: The method of Claim 13 
They do not explicitly disclose the rest of the claim.
However, Baxley in an analogous art discloses: further comprising: said blacklist data file, wherein said blacklist data file comprises at least one hash, wherein the at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; said whitelist data file, wherein said whitelist data file comprises at least one hash, wherein said at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; (In addition to the mapping presented in claim 6, which maps the beacon and hashes of modulation and power level in the blacklist and whitelist, Baxley [0253] discloses “In block 1320, an electromagnetic persona engine 720 can establish multiple electromagnetic personas from the received radio frequency signatures. The electromagnetic persona engine 720 can generate electromagnetic personas by associating detected radio frequency signals with a particular type of wireless device 110. The multiple radio frequency fingerprints may originate respectively from multiple radios within the same wireless device 110”, which is interpreted that wireless device 110 fingerprint is generated based on multiple personas wherein the wireless device’s personas are listed in a blacklist or whitelist [0199] and the data is hashed according to Baxley [0171]).
said determining, wherein said determining comprises generating a hash; said comparing the identity of the Wi-Fi device to the list of unauthorized devices, wherein said comparing the identity of the Wi-Fi device to the list of unauthorized devices comprises comparing the hash having been generated with the at least one hash in the blacklist data file; and said comparing the identity of the Wi-Fi device to the list of authorized devices, wherein said comparing the identity of the Wi-Fi device to the list of authorized devices comprises comparing the hash having been generated with the at least one hash in the whitelist data file. (Wherein the cited portion of Baxley [0171] “use a hash mapping to derive the true identity of any potential security threat” is interpreted that a hash is generated for each compared persona of the Wi-Fi device, whether on a whitelist or a blacklist determination and even the comparing is hashed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash disclosed by Baxley to secure the information while deriving the identity of any potential security threat (see Baxley [0171]).

With respect to claim 22, Schmidt in view of Edwards disclose: The system of Claim 21 
They do not explicitly disclose the rest of the claim.
However, Baxley in an analogous art trying to detect a rogue access point and other wireless devices and recited in Baxley [0037] also discloses: further comprising: said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash. (Baxley [0171] discloses “device identifier detected by the sensor network, and/or the electromagnetic persona associated therewith may be encrypted, such as by a hash, one-way hash, or key prior to transmitting to the electromagnetic persona engine 720, super-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash disclosed by Baxley to secure the information while deriving the identity of any potential security threat (see Baxley [0171]).

With respect to claim 23, Schmidt in view of Edwards and Baxley disclose: The system of Claim 22 further comprising: said blacklist data file, wherein said blacklist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; and said whitelist data file, wherein said whitelist data file comprises said at least one hash, wherein said at least one hash is generated as a function of at least one of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields. (Baxley [0233] discloses Fig. 11 “Identifying signatures within the radio frequency fingerprints may be used to identify related radio emissions … signals transmitted from a specific version of a radio (according to integrated chip versions, printed circuit board revisions, software/firmware versions, OS driver versions, and so forth) might have identifiable timing, duty cycles, context switching patterns, modulation variances, spurious emission levels, spurious emission frequencies, power spectrum 

With respect to claim 24, Schmidt in view of Edwards disclose: The system of Claim 21 
They do not explicitly disclose the rest of the claim.
However, Baxley in an analogous art discloses: further comprising: said blacklist data file, wherein said blacklist data file comprises at least one hash, wherein the at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields; and said whitelist data file, wherein said whitelist data file comprises at least one hash, wherein said at least one hash is generated as a function of two or more hashes of at least two of beacon frame fields, subfields, vendor-specific fields, timing of packets, beacon intervals, power level, power level definition fields, modulation, bit-rate, and capability fields. (In addition to the mapping presented in claim 6, which maps the beacon and hashes of modulation and power level in the blacklist and whitelist, Baxley [0253] discloses “In block 1320, an electromagnetic persona engine 720 can establish multiple electromagnetic personas from the received radio frequency signatures. The electromagnetic persona engine 720 can generate electromagnetic personas by associating detected radio frequency signals with a particular type of wireless device 110. The multiple radio frequency fingerprints may originate respectively from multiple radios within the same wireless device 110”, which is interpreted that wireless device 110 fingerprint is generated based on multiple personas wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein said blacklist data file, wherein said blacklist data file comprises at least one hash; and said whitelist data file, wherein said whitelist data file comprises at least one hash disclosed by Baxley to secure the information while deriving the identity of any potential security threat (see Baxley [0171]).

Claims 8-9, 17-18, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Edwards as applied to claims 1-4, 10-13, and 19-21 above, and further in view of Ricci (US 20160070527 A1) hereinafter referred to as Ricci.

With respect to claim 8, Schmidt in view of Edwards disclose: The Wi-Fi denial device of Claim 4 
They do not explicitly disclose the rest of the claim.
However, Ricci in an analogous art discloses: further comprising: an operator removable and replaceable data storage device, wherein the blacklist data file and the whitelist data file are stored on the operator removeable and replaceable data storage device. (The claim was interpreted in view of applicant specifications page 16 that recites that the wireless device could be a drone and application 15729550 cited by applicant’s IDS filed on 05/24/2021 particularly figs. 27 and 31. Ricci [0177] discloses “The computer-readable storage media reader can further be connected to a computer-readable storage medium, together (and, optionally, in combination with storage device(s)) comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system may permit data to be exchanged with an external or internal network and/or any other computer or device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein an operator removable and replaceable data storage device, wherein the blacklist data file and the whitelist data file are stored on the operator removable and replaceable data storage device as disclosed by Ricci to enable a dynamic way of exchanging information between different devices (see Ricci [0166]).

With respect to claim 9, Schmidt in view of Edwards and Ricci disclose: The Wi-Fi denial device of Claim 8 further comprising: said operator removeable and replaceable data storage device, wherein said operator removeable and replaceable storage device is removeable and replaceable through a slot in a housing. (Ricci [0177] discloses the removable storage includes flash memory, which implicitly is removable through a slot in the housing such as a USB port recited in Ricci [0175]).

With respect to claim 17, Schmidt in view of Edwards disclose: The method of Claim 13 
They do not explicitly disclose the rest of the claim.
However, Ricci in an analogous art discloses: further comprising: said accessing said blacklist data file comprising accessing an operator removeable and replaceable data storage device; and said accessing said whitelist data file comprising accessing the operator removeable and replaceable data storage device. (The claim was interpreted in view of applicant specifications page 16 that recites that the wireless device could be a drone and application 15729550 cited by applicant’s IDS filed on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein an operator removable and replaceable data storage device, wherein the blacklist data file and the whitelist data file are stored on the operator removable and replaceable data storage device as disclosed by Ricci to enable a dynamic way of exchanging information between different devices (see Ricci [0166]).

With respect to claim 18, Schmidt in view of Edwards and Ricci disclose: The method of Claim 17 further comprising: inserting the operator removeable and replaceable storage device through a slot in a housing. (Ricci [0177] discloses the removable storage includes flash memory, which implicitly is removable through a slot in the housing such as a USB port recited in Ricci [0175]).

With respect to claim 25, Schmidt in view of Edwards disclose: The system of Claim 21 
They do not explicitly disclose the rest of the claim.
However, Ricci in an analogous art discloses: further comprising: an operator removable and replaceable data storage device, wherein the blacklist data file and the whitelist data file are stored on the operator removeable and replaceable data storage device. (The claim was interpreted in view of applicant specifications page 16 that recites that the wireless device could be a drone and application 15729550 cited by applicant’s IDS filed on 05/24/2021 particularly figs. 27 and 31. Ricci [0177] discloses “The computer-readable storage media reader can further be connected to a computer-readable storage medium, together (and, optionally, in combination with storage device(s)) comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system may permit data to be exchanged with an external or internal network and/or any other computer or device described herein.” In addition, Ricci [0553] discloses “The blacklist and/or whitelist may be stored at the connecting vehicle, the connected vehicle, and/or some other memory (e.g., local or remote, on the cloud, etc.)” which is interpreted that the whitelist/blacklist could be stored on a removable and replaceable storage device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Edwards as combined above wherein an operator removable and replaceable data storage device, wherein the blacklist data file and the whitelist data file are stored on the operator removable and replaceable data storage device as disclosed by Ricci to enable a dynamic way of exchanging information between different devices (see Ricci [0166]).

With respect to claim 26, Schmidt in view of Edwards and Ricci disclose: The system of Claim 25 further comprising: said operator removeable and replaceable data storage device, wherein the operator removeable and replaceable storage device is removeable and replaceable through a slot in a housing. (Ricci [0177] discloses the removable storage includes flash memory, which implicitly is removable through a slot in the housing such as a USB port recited in Ricci [0175]).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmadzadeh et al. (US 9544798 B1) discloses detecting a rogue access point and using whitelist and blacklist for observed parameters such as sudden change in modulation. See Ahmadzadeh column 1 lines 15-45, column 11 lines 20-60, column 12 lines 15-35, column 14 lines 15-40, and column 15 lines 30-50.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491